Case 5:18-cr-00043-JDW-PRL Document 39 Filed 03/14/19 Page 1 of 4 PageID 102




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                   Case No. 5:18-cr-43-Oc-27PRL

RICHARD MEL PHILLIPS
_______________________________/

              SENTENCING MEMORANDUM AND REQUEST FOR
                       REASONABLE SENTENCE

          COMES NOW, the Defendant, Richard Mel Phillips, by and through

undersigned counsel, and files this sentencing memorandum in support of a sentence

of time served. In support of this argument, Mr. Phillips states the following:

     I.      MR. PHILLIPS’ BACKGROUND:

          Mr. Phillips is 36 years old and is an only child. He lived at home with his

parents his entire life until his father died in 2002, when he remained at home with

his mother. PSR at ¶ 37. At the time of his arrest for the instant offense, Mr. Phillips

was living with and caring for his 73-year-old mother, Jeannette Phillips. PSR at ¶

31. Mr. Phillips has never been married and has no children. PSR at ¶ 31. He has no

driver’s license and does not own a car. Mr. Phillips left high school before

completing the 12th grade and has not obtained his GED. He has never had a job,

                                            1
Case 5:18-cr-00043-JDW-PRL Document 39 Filed 03/14/19 Page 2 of 4 PageID 103




other than working for his father in the trophy shop he owned. He spends his days

watching television, playing video games, and helping his mother around the house.

      The instant offense constitutes Mr. Phillips only criminal conduct. Mr.

Phillips’ threats of violence were precipitated by his unhealthy immersion in the

vituperative political conflict in the news media. Mr. Phillips had neither the

intention nor the means to carry his threats out, and is very remorseful for his

conduct. As of the date of the sentencing hearing, Mr. Phillips will have served six

months in jail.

                  REQUEST FOR A REASONABLE SENTENCE

      In light of the 18 U.S.C. § 3553(a) factors, a sentence of time served is a

reasonable sentence for Mr. Phillips. The history and characteristics justify such a

sentence. As previously discussed, Mr. Phillips has no prior criminal history, and

other than the circumstances of the instant offense, he has led a law-abiding life. Mr.

Phillips is very remorseful for his conduct, and understands that it was wrong. Mr.

Phillips had neither the means or intention of carrying out the threats of violence he

expressed during the phone calls he made. This is evidenced by his actions and the

statements he made to law enforcement upon his arrest.

      Mr. Phillips has also been evaluated by Dr. Brian Cooke, M.D., who opines

                                          2
Case 5:18-cr-00043-JDW-PRL Document 39 Filed 03/14/19 Page 3 of 4 PageID 104




that Mr. Phillips does not present a risk to carry out the threats which he describes

where made “in the context of political conflict in our country.” See Report of Dr.

Brian Cooke, MD, dated March 8, 2019.

      Mr. Phillips understands that he crossed the line from constitutional free

speech to illegal threats, and that this Court must consider punishment for that

conduct. On March 21, 2019 Mr. Phillips will have served six months in the Marion

County Jail. Considering the circumstances of the offense, and Mr. Phillips’ lack of

criminal history, a sentence of time served will reflect the seriousness of the offense,

promote respect for the law, and reflect the need for deterrence.

                                      CONCLUSION

      After consideration of the factors enumerated in 18 U.S.C. § 3553(a) this

Court should find that a sentence below the advisory guideline range of time served

is “sufficient but not greater than necessary to achieve the purposes of sentencing.”

      Respectfully submitted this 14th day of March, 2019.

                                        DONNA LEE ELM
                                        FEDERAL DEFENDER

                                        s/ Mary A. Mills
                                        Mary A. Mills
                                        Florida Bar No. 0038369
                                        Assistant Federal Defender

                                           3
Case 5:18-cr-00043-JDW-PRL Document 39 Filed 03/14/19 Page 4 of 4 PageID 105




                                    201 S.W. Second Street, Suite 102
                                    Ocala, Florida 34471
                                    Telephone: 352/351-9157
                                    Fax: 352/351-9162
                                    Email: Mary_Mills@fd.org
                                    Attorney for defendant

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 14th, 2019, I electronically filed the

foregoing Sentencing Memorandum with the Clerk of Court by using the CM/ECF

system, which will send a notice of electronic filing to Assistant United States

Attorney William Hamilton.

                                    s/ Mary A. Mills
                                    Mary A. Mills
                                    Assistant Federal Defender




                                       4
